STONE, J.
We have carefully examined the testimony in this record; and we think the complainant has sufficiently proved he has a lien on the land described in the bill, for the purchase-money, unless, in some one or more of the sub-sales under Kannady, a purchaser without notice has intervened. This is the question in this case. The special chancellor, before whom the case was tried, has given the case thorough and thoughtful consideration; and we do his opinion simple justice, when we pronounce it an able one.
We think there can be no question that Thomas purchased from Pearson, paid the entire pürchase-money, and received a conveyance from him. Lambert had previously conveyed to Kannady, and Kannady to Pearson. These undisputed facts cast on the complainant the duty and burden of proving that Thomas, before he consummated his purchase, by paying the purchase-money and receiving a conveyance, had notice of the unpaid purchase-money from Kannady to Lambert. The testimony on this question is in conflict. That offered by complainant consists chiefly of conversations, and their dates, which must have occurred fourteen or fifteen years before they were deposed to; and this, without any very striking circumstance to impress either tbe substance or date of the conversation on the memory. We all know how unreliable human memory is, in such conditions. Thomas’ testimony is very materially corroborated by the witnesses Stewart and Newman. The main fact he testifies to — want *629of notice — could scarcely be ignorantly or innocently false. "We do not think the testimony authorizes us to affirm that the chancellor erred in weighing the testimony.
The decree of the chancellor is affirmed.